DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites, “…a third flow conduit…inside of the second flow conduit with respect to a center of the nozzle…” It is unclear what structural relationship applicant is reciting by state, “with respect to a center of the nozzle”. The claim requires the third flow conduit be inside of the second flow conduit. It is unclear if the third flow conduit needs to be within a center of the nozzle, if the second flow conduit needs to likewise be centered in the nozzle or if the third flow conduit need only be inside of the second flow conduit with a reference point being a center of the nozzle. For examination purposes a third flow conduit that is located inside of the second flow conduit with a reference point taken at a center of the nozzle will be deemed to meet the limitations of the claim.
The additional claims are rejected as depending from claim 1.
Claim Rejections - 35 USC § 102 and 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1-3 and 5-6 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Foutz US 2,630,183.

	Claim 1, Foutz teaches a nozzle comprising: a first flow conduit (5a) capable of originating at a first source, a second flow conduit (7’) capable of originating at a second source, a third flow conduit (1’) capable of originating at the second source and inside of the second flow conduit (the second flow conduit including the flow path within 6’ and thus located radially outside the third flow conduit which is located at a center of the nozzle) of the nozzle and a diffuser (B), wherein the first conduit includes a pre-diffuser (4’) that widens along a path toward the diffuser and that ends into the diffuser annularly surrounded by the second conduit (fig. 6). The recitation of the nozzle being usable in a nuclear reactor, the first and second sources and the sources being coolant sources is a recitation of intended use and does not provide any further structural limitations to the nozzle.
	Claim 2 recites the location of the coolant sources which is not part of the claimed nozzle and therefore does not provide any further structural limitations to the nozzle.
	Claims 3 and 5-6, Foutz further teaches the first flow conduit is a top flow conduit, the second flow conduit is an outer conduit, and the diffuser includes an annular opening (17) originating at a source (21) (fig. 6); the third flow conduit ends in the pre-diffuser (fig. 6); the third flow conduit, the top flow conduit, the outer conduit, and the annular openings are concentric with each other at a terminal in the diffuser (fig. 6).
	
Claim(s) 12 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Foutz US 2,630,183.

The recitation in claim 12 of the plurality of flow conduits being additively manufactured into the nozzle is a recitation of how the nozzle is made and renders the claim a product by process claim. “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”  In re Thorpe, 227 USDQ 964 (1985). The process of making the nozzle of Foutz is deemed a structural alternative to the recited process.

Claim(s) 1-7 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over JP 2009-162638 (US equivalent 2009/0252276 to Ishida et al. will be referenced for purposes of examination) in view of Dodge US 3,134,338.

	Claim 1, JP teaches a nozzle comprising: first flow conduit (17) capable of originating at a first source and a second flow conduit (44) capable of originating at a second source, a third flow conduit (45) capable of originating at the second source and inside the second flow conduit with respect to a center of the nozzle (see below) and a diffuser (24), the first conduit ends into the diffuser annularly surrounded by the second conduit (fig. 1). The recitation of the nozzle being a feedwater nozzle useable in a nuclear reactor, the first and second sources and the sources being coolant sources one being feedwater for the nuclear reactor are all recitations of intended use that do not provide any further structural limitations to the apparatus. JP does not teach the first conduit includes a pre-diffuser that widens along a path toward the diffuser.
	Dodge teaches a nozzle comprising a first flow conduit (743) originating at a first source, a second flow conduit (741) originating at a second source, wherein the first conduit includes a pre-diffuser (772) that widens along a path toward the diffuser and that ends into the diffuser annularly surrounded by the second conduit (fig. 7). It would have been obvious to one of ordinary skill in the art to use the pre-diffuser of Dodge because it provides a zone of high velocity which tends to increase the suction and adds to the efficiency of the nozzle (col. 4, lines 3-13).

    PNG
    media_image1.png
    728
    795
    media_image1.png
    Greyscale

Claim 2 recites the location of the coolant sources which is not part of the claimed nozzle and therefore does not provide any further structural limitations to the nozzle.
Claims 3, 5-7, JP further teaches the first flow conduit is a top flow conduit, the second flow conduit is an outer conduit and the diffuser includes an annular opening (38) capable of originating at the first source (fig. 1); the third flow conduit  ends in the pre-diffuser (fig. 1); the third flow conduit, the top flow conduit, the outer conduit and the annular opening are concentric with each other at a terminal in the diffuser (fig. 1); and the first flow conduit passes through a 90 degree bend (the bend from (TP) to (21)) and the second and third flow conduits together pass through a different 90 degree bend (the bend from (20) to (TP) (fig. 1).
Claim 4, Dodge further teaches the outer conduit includes at least one swirl vane (48) (fig. 1). It would have been obvious to one of ordinary skill in the art to use the swirl vane of Dodge because the swirling allows smooth blending of the fluid, creates a lower pressure area and leads to greater efficiency (col. 2, lines 48-61).
The recitation in claim 12 of the plurality of flow conduits being additively manufactured into the nozzle is a recitation of how the nozzle is made and renders the claim a product by process claim. “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”  In re Thorpe, 227 USDQ 964 (1985). The process of making the nozzle of JP is deemed a structural alternative to the recited process.

Claim 13 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lipstein in view of JP 2009-162638 (US equivalent 2009/0252276 to Ishida et al. will be referenced for purposes of examination).

	Claim 13, Lipstein teaches a sparger assembly comprising a body (46) having an inlet (44), the body is curved about a vertical axis, and a plurality of sparger nozzles (48) extending vertically from the body and one of the sparger nozzles includes a first flow conduit (through 48a) having an entrance opening in a first direction (into 46) and an exit (at 81a) opening in a second direction, a second flow conduit (73) having an entrance (between 72 and 88) opening in a third direction (upward toward 84) and an exit  (at 78) opening in the second direction, the second direction is toward the vertical axis and the first, second and third directions are all different from each other (fig. 1-3). Lipstein does not teach each of the sparger nozzles include the first and second flow conduits or a diffuser.
	Claim 13, JP teaches a sparger assembly comprising: a feedwater inlet (34), and a plurality of sparger nozzles configured to receive feedwater, each of the sparger nozzles includes: a first flow conduit (17) having an entrance opening in a first direction and an exit opening in a second direction, a second flow conduit (44, 45) having an entrance opening in a third direction and an exit opening in the second direction and a diffuser (24) combining the first and second flow conduits in the diffuser (fig. 1). It would have been obvious to one of ordinary skill in the art to use the diffuser of JP in the nozzles of Lipstein because the sparger nozzle provides a decrease is pressure loss, an increased flow rate and an improved efficiency of the sparger (paragraph 19). Additionally, the use of the diffuser of JP in the spargers of Lipstein will provide for improved mixing of fluid as each sparger will provide for mixing rather than just one sparger. The claim would have been obvious because the substitution of one known element for another would have yielded predictable results to one of ordinary skill in the art, KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007).
The recitation of the sparger assembly being for use in a nuclear reactor and the sources being coolant sources one being feedwater for the nuclear reactor are all recitations of intended use that do not provide any further structural limitations to the apparatus.
Claim 20, Lipstein in view of JP teaches the sparger assembly of claim 13 but does not teach the flow conduits having larger flow areas farther from the inlet. Providing increasingly larger outlets farther from a single inlet to an inlet manifold is a known technique in the art to ensure even flow of fluid from each outlet on the manifold and would have been well within the normal capabilities of one of ordinary skill in the art. The claim would have been obvious because a particular known technique was recognized as part of the ordinary capabilities of one skilled in the art, KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007).

Claim(s) 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lipstein in view of JP 2009-162638 (US equivalent 2009/0252276 to Ishida et al. will be referenced for purposes of examination) as applied to claim 13 above, and further in view of Dodge US 3,134,338.

Lipstein in view of JP teaches the sparger assembly of claim 13 but does not teach a pre-diffuser prior to the diffuser.
Dodge teaches a nozzle comprising a first flow conduit (743) originating at a first source, a second flow conduit (741) originating at a second source, wherein the first conduit includes a pre-diffuser (772) that widens along a path toward the diffuser and that ends into the diffuser annularly surrounded by the second conduit (fig. 7). It would have been obvious to one of ordinary skill in the art to use the pre-diffuser of Dodge because it provides a zone of high velocity which tends to increase the suction and adds to the efficiency of the nozzle (col. 4, lines 3-13).

Response to Arguments
Applicant's arguments filed 11/7/22 have been fully considered but they are not persuasive.
Applicant’s arguments are addressed in the body of the rejection above.

Double Patenting
Applicant’s filing of a terminal disclaimer has been approved and the previous double patenting rejection is hereby withdrawn.

Allowable Subject Matter
Claims 8-11 and 15-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	Claim 15, the closest prior art to Lipstein in view of JP teaches the assembly of claim 13 and Lipstein further teaches the first flow conduit is an inner central conduit (48) and the second flow conduit is a top flow conduit, and JP further teaches an annular opening (38) in the diffuser but do not teach an outer central conduit surrounding the inner central conduit nor would it have been obvious to one of ordinary skill in the art to modify Lipstein to arrive at the claimed invention. The recitation of the conduits originating at first or second coolant sources is a recitation of intended use and does not provide any further structural limitations to the apparatus.
	Claims 8 and 16, The closest prior art to Foutz and JP in view of Dodge teach the nozzle of claim 1 and Lipstein in view of JP the assembly of claim 13 but do not teach a bypassable filter system attached to the diffuser nor would it have been obvious to provide such a feature in the cited prior art.
	Claims 9-11 and 17-19 are allowable as depending from either claim 7 or 16.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN M KURTZ whose telephone number is (571)272-8211.  The examiner can normally be reached on Monday-Friday 8:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nam Nguyen can be reached on 571-272-1342.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/BENJAMIN M KURTZ/Primary Examiner, Art Unit 1778